1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
      JULIA F.,
12                                           Case No. 5:18-cv-00605-GJS
                  Plaintiff
13
            v.                                JUDGMENT
14
      NANCY A. BERRYHILL, Acting
15    Commissioner of Social Security,
16                Defendant.
17
18     Pursuant to the Court’s Memorandum Opinion and Order,
19     IT IS ADJUDGED that the decision of the Commissioner of the Social Security
20   Administration is AFFIRMED and this action is DISMISSED WITH PREJUDICE.
21
22   DATED: April 10, 2019
23                                       __________________________________
                                         GAIL J. STANDISH
24                                       UNITED STATES MAGISTRATE JUDGE
25
26
27
28
